Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sriram Srinivasan on July 22, 2022.

1. (Currently Amended) A method comprising:
receiving, by a computing device, an image captured by a camera or via a platen of an apparatus that includes the computing device;
determining, by a computing device, a plurality of regions of interest within the captured image;
processing, by the computing device, the captured image relative to a plane of interest that is defined by at least one of an image plane of the camera or by the platen of the apparatus that includes the computing device by:
rescaling, by the computing device, one or more of the respective regions of interest;
determining, by the computing device, for each respective region of interest of the plurality of regions of interest, a respective distance from one or more objects within the respective region of interest to the plane of interest; and
processing, by the computing device, each respective region of interest independently of any other regions of interest included in the plurality of regions of interest, based on the respective distance from the one or more objects of each respective region of interest to the plane of interest.

2.  (Cancelled).

3. (Currently Amended) The method of claim [[2]]1, wherein rescaling the one or more of the respective regions of interest comprises downscaling the one or more of the respective regions of interest to a predetermined resolution.

4. (Original) The method of claim 3, wherein downscaling the one or more of the respective regions of interest to the predetermined resolution comprises downscaling the one or more of the respective regions of interest to a resolution of one of 500 pixels per inch or 1000 pixels per inch.

5. (Original) The method of claim 1, wherein processing the respective regions of interest comprises performing perspective correction for at least one of the respective regions of interest.

6. (Original) The method of claim 1, wherein the captured image represents a friction ridge surface.

7. (Original) The method of claim 6, wherein the captured image represents a friction ridge surface associated with at least one of a palm print, a fingerprint, or a footprint.

8. (Currently Amended)  A device comprising:
a memory configured to store an image an image captured by a camera or via a platen of an apparatus that includes the device; and
one or more processors in communication with the memory, the one or more processors being configured to process the image stored to the memory relative to a plane of interest that is defined by at least one of an image plane of the camera or by the platen of the apparatus that includes the computing device, wherein to process the captured image stored to the memory relative to the plane of interest, the one or more processors are configured to: 
determine a plurality of regions of interest within the captured image stored to the memory;
rescale one or more of the respective regions of interest;
determine, for each respective region of interest of the plurality of regions of interest, a respective distance from one or more objects within the respective region of interest to the plane of interest; and
process each respective region of interest independently of any other regions of interest included in the plurality of regions of interest, based on the respective distance from the one or more objects of each respective region of interest to the plane of interest.

9. (Original) The device of claim 8, wherein to process the captured image relative to the plane of interest, the one or more processors are configured to rescale one or more of the respective regions of interest.

10. (Original) The device of claim 9, wherein to rescale the one or more of the respective regions of interest, the one or more processors are configured to downscale the one or more of the respective regions of interest to a predetermined resolution.

11. (Original) The device of claim 10, wherein to downscale the one or more of the respective regions of interest to the predetermined resolution, the one or more processors are configured to downscale the one or more of the respective regions of interest to a resolution of one of 500 pixels per inch or 1000 pixels per inch.

12. (Original) The device of claim 8, wherein to process the respective regions of interest, the one or more processors are configured to perform perspective correction for at least one of the respective regions of interest.

13. (Original) The device of claim 8, wherein the captured image represents a friction ridge surface.

14. (Original) The device of claim 13, wherein the captured image represents a friction ridge surface associated with at least one of a palm print, a fingerprint, or a footprint.

15. (Currently Amended) A non-transitory computer-readable storage medium encoded with instructions that, when
executed, cause one or more processors of a device to:
store, to the non-transitory computer-readable storage medium, an image an image captured by a camera or via a platen of an apparatus that includes the computing device;
process the image stored to the memory relative to a plane of interest that is defined by at least one of an image plane of the camera or by the platen of the apparatus that includes the computing device, wherein the instructions that cause the one or more processors to process the captured image relative to the plane of interest comprise instructions that, when executed, cause the one or more processors to:
determine a plurality of regions of interest within the captured image stored to the
non-transitory computer-readable storage medium;
perform perspective correction for at least one of the respective regions of interest;
determine, for each respective region of interest of the plurality of regions of interest, a respective distance from one or more objects within the respective region of interest to the plane of interest; and
 		process each respective region of interest independently of any other regions of interest included in the plurality of regions of interest, based on the respective distance from the one or more objects of each respective region of interest to the plane of interest.

16. (Currently Amended) The non-transitory computer-readable storage medium of claim 15, wherein the instructions that cause the one or more processors to

17. (Original) The non-transitory computer-readable storage medium of claim 15, wherein the instructions that cause the one or more processors to rescale the one or more of the respective regions of interest comprise instructions that, when executed, cause the one or more processors to downscale the one or more of the respective regions of interest to a predetermined resolution.

18. (Original) The non-transitory computer-readable storage medium of claim 17, wherein the instructions that cause the one or more processors to downscale the one or more of the respective regions of interest to the predetermined resolution comprise instructions that, when executed, cause the one or more processors to downscale the one or more of the respective regions of interest to a resolution of one of 500 pixels per inch or 1000 pixels per inch.

19.  (Cancelled).

Allowable Subject Matter
Claims 1 and 3 – 18 (renumbered as 1 – 17, respectively) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The current invention is directed to a method/device to process fingerprint wherein rescaling, by the computing device, one or more of the respective regions of interest; determining, by the computing device, for each respective region of interest of the plurality of regions of interest, a respective distance from one or more objects within the respective region of interest to the plane of interest; and processing, by the computing device, each respective region of interest independently of any other regions of interest included in the plurality of regions of interest, based on the respective distance from the one or more objects of each respective region of interest to the plane of interest.
The closest reference Matsuda (US 2017/0325721) discloses a method/device to process fingerprint. However, it fails to teach wherein rescaling, by the computing device, one or more of the respective regions of interest; determining, by the computing device, for each respective region of interest of the plurality of regions of interest, a respective distance from one or more objects within the respective region of interest to the plane of interest; and processing, by the computing device, each respective region of interest independently of any other regions of interest included in the plurality of regions of interest, based on the respective distance from the one or more objects of each respective region of interest to the plane of interest.
The prior art of the record fails to teach a method/device to process fingerprint wherein rescaling, by the computing device, one or more of the respective regions of interest; determining, by the computing device, for each respective region of interest of the plurality of regions of interest, a respective distance from one or more objects within the respective region of interest to the plane of interest; and processing, by the computing device, each respective region of interest independently of any other regions of interest included in the plurality of regions of interest, based on the respective distance from the one or more objects of each respective region of interest to the plane of interest., in combination of rest of limitations in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668